Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang; Hu et al. (US 20150147482 A1). Kang teaches A method of forming a semiconductor processing reactor, the method comprising: providing a reaction chamber (500; Figure 5B; [0102]), the reaction chamber (500; Figure 5B; [0102]) comprising a first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V); providing a susceptor (504; Figure 5B; [0102]), the susceptor (504; Figure 5B; [0102]) comprising a second material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) and being configured to hold a substrate for processing; providing a showerhead (502; Figure 5B; [0102]), the showerhead (502; Figure 5B; [0102]) comprising a third material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble reacting the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), the second material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), and the third material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) with one or more of the first gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) and a second gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) to etch the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; W-[0071], Al-[0064],[0071]), the second material (“undercoat”; throughout; 506; Figure 5B; [0102]; W-[0071], Al-[0064],[0071]), and the third material (“undercoat”; throughout; 506; Figure 5B; [0102]; W-[0071], Al-[0064],[0071]) and form a volatile gas compound, as claimed by claim 10. Applicant’s claim requirement of “react … to form a gas compound” is met by identical chemical properties as required in the dependent claims. When the structure recited in the reference is substantially .
The method of claim 10, wherein the first gas precursor (“process gases”; [0102], [0070], [0071]-metal halides, etc..) comprises one or more of or is derived from one or more of: TiCl4, TiF4, TiClx, TiFx, MoClx, MoFx, WClx, WFx, NbClx, NbFx, TaClx, TaFx, VClx, VFx, , AlClx, HfClx and ZrClx. , as claimed by claim 14
The method of claim 10, wherein the first gas source (“process gases”; [0102], [0070], [0071]-metal halides, etc..) provides a gas comprising at least one of: a non-metal halide (halosilanes; [0070]), an organic halide, and a metaloxyhalide, as claimed by claim 18
Kang further teaches Kang’s gas line (piping upstream of 500; Figure 5B) is made of the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V), the second material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) or the third material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) because Kang teaches that the required plasma for “undercoat” formation can be a remote plasma ([0078]). Because Kang does not show gas delivery piping other than that of Figure 5B, the Examiner concludes that Kang’s gas line (piping upstream of 500; Figure 5B) delivers the remote plasma and the claimed materials are deposited therein as is done with surfaces within Kang’s chamber.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang; Hu et al. (US 20150147482 A1) in view of Le; Hien-Minh Huu et al. (US 20060292310 A1). Kang is discussed above.
Kang does not teach:
The method of claim 10, wherein the first material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) comprises at least one of: tungsten, molybedenum, zinc, and zinc alloy, as claimed by claim 11
The method of claim 10, wherein the second material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) comprises at least one of: tungsten, molybdenum, zinc, and zinc alloy, as claimed by claim 12
The method of claim 10, wherein the third material (“undercoat”; throughout; 506; Figure 5B; [0102]; “silicon oxide”-[0131]; Claim 5 - noble metal, Group IV,V) comprises at least one of: tungsten, molybdenum, zinc, and zinc alloy, as claimed by claim 13
Le also teaches protective coatings for one or more chamber components, or “process kits” / chambers ([0005]), including molybdenum ([0047], [0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kang to add / use molybdenum for Kang’s protecttive coating as taught by Le.
Motivation for Kang to add / use molybdenum for Kang’s protecttive coating as taught by Le is for preventing delaminating and flaking as taught by Le ([0010]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kang; Hu et al. (US 20150147482 A1) in view of Nakano; Yoshihiko et al. (US 6025117 A). Kang is discussed above. Kang does not teach an etch rate as claimed. As a result, Kang does not teach wherein an etch rate of Kang’s first material (“undercoat”; throughout; 506; Figure 5B; [0102]; W-[0071], Al-[0064],[0071]), Kang’s second material (“undercoat”; throughout; 506; Figure 5B; [0102]; W-[0071], Al-[0064],[0071]), and Kang’s third material (“undercoat”; throughout; 506; Figure 5B; [0102]; W-[0071], Al-[0064],[0071]) is between about 0.1 nm/min and 100 nm/min.
Nakano teaches etching an organisilicon polymer film with halides at etch rates with in the claimed range (Tables 2,3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kang to optimize Kang’s etch rate as taught by Nakano.
Motvation made for Kang to optimize Kang’s etch rate as taught by Nakano is for increasing the durability of Kang’s undercoat and thereby prevent metal contamination as taught by Kang (abstract).
Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
Applicant states:
“
However, Kang fails to teach or suggest reacting a precursor with materials that form a reactor chamber, susceptor and showerhead to etch these materials and form an easily removable volatile gas in conjunction with a process of etching a film on a substrate. Accordingly, Applicant submits that Kang fails to disclose or suggest the subject matter of claim 10 and Applicant requests that this rejection be withdrawn. Applicant further requests that claim 10 and its dependent claims be allowed.
“

Applicant’s specification [0020] and [0023] provide “quartz” as one example for the claimed “material” and “e.g.. metal halide gas(es)” in [0018] as examples of the claimed gas sources. As a result, and as noted previously, Applicant’s claim requirement of “react … to form a gas compound” is met by identical chemical properties as required in the rejected dependent claim(s). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit 
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716